Title: Cotton Tufts to John Adams, 18 July 1786
From: Tufts, Cotton
To: Adams, John


     
      Dear Sr.
      Boston July. 18. 1786
     
     Mrs. Cranch last Evening informed me, That a Mr. Standfast Smith of this Town is empowered to sell Verchilds Lands. Would it not be agreable to You to purchase those belonging to His Heirs which you have improved for some Years past?
     Sometime past I sued Sloane and recovered judgment against Him. He has given a Release to the Lands mortgaged and I think it would be best to sell them as they can be no Profit to You. Should You be of that Opinion, Youll be pleased to write to me on the Subject. Will the Authority I now have be sufficient or must I have a particular Power for the Purpose.
     Rhode Island is suffering great Distress from their Paper Emission—and the State is in great Confusion—Trade stagnated Markets shut up—and the People begin to break open Stores seize Grain and sell it for Paper Money.
     We have been in some doubt of the Utility of entering Mast. Thomas this present Year and as we had not heard from You, We had concluded to defer it. Last Week Mast. John showd me your Letter, in which I discoverd Your Expectations of his entering this Commencement. I expect to see Mr Shaw on this our Anniversary who I understand will bring Thomas with him to Cambridge; We shall consult upon the Matter and conduct agreable to what we suppose would be Your Mind were You present. If he enters the present Year I apprehend it will be best to have his Examination postponed to the End of the Vacation, as he does not expect to pass the Tryalthe present Week. Be pleased to present my Affectionate Regards to Mrs. Adams & yr. Daughter. I am Your Affectionate Friend & H Ser
     
      Cotton Tufts
     
    